990 A.2d 866 (2010)
295 Conn. 915
John A. CURRAN III, Administrator (Estate of Leeann Curran) et al.
v.
Sherry L. KROLL et al.
SC 18585.
Supreme Court of Connecticut.
Decided March 25, 2010.
Michael G. Rigg and Donna R. Zito, Hartford, in support of the petition.
Kathleen L. Nastri and Cynthia C. Bott, Bridgeport, in opposition.
The defendants' petition for certification for appeal from the Appellate Court, 118 Conn.App. 401, 984 A.2d 763 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly reverse the trial court's granting of a directed verdict in favor of the defendants?"